Case 3:19-cv-01671-BR   Document 31-10   Filed 10/21/19   Page 1 of 2




                        EXHIBIT 2A
              Case 3:19-cv-01671-BR                                      Document 31-10                              Filed 10/21/19                          Page 2 of 2




J   f) {2) WhatsApp                    X


    f-   ➔   C        i web.whatsapp.com

                                                                           Thomas Rolin
                                                    0                      cnw6l8flKE OJli,~po. 011( 14:53

                                                                             dont know who • they say 3 hires behind
             Ava(fln1ari   Ii f:Vap(f) vscc ouvoµ~iac;
                                                                                                                                                            They are bullshitmq

                                                                                                                                                 This one 1s handled by lawyers
             l:n'.cpavo<; l:upµo<;
             ✓/OK
                                                                                                                                   10/7/2019

             Map,o<; KuptaK6rrou>.oc;                                        morning
             JO.mw
                                                                                                             Hi we have some good news. We managed to find a way to pay Amis as per
             Thomas Rolin                                                                                    the official email sentJUSI now. Please ask 24vision to confirm




-
             l!J (J)w'Toypaq,ia
                                                                             Ok

             Amy
             ✓/ Thanks bro highly appreciated                                                                You see we   try our best and hopefully we will be back to normal shortly


             ExCo Propeller 5KG                                              Ok What is happening to olympic ship?
             .,// xcroxog« naA1 crqv amff.w or txu




    •
                                                                                                             She 1s going to trincomalee and we will provide her with fuel there next
             Inrcusvo K>.apivo ... !                                                                         Thursday or Friday
             ✓/ Mt o.nACI EMriv1KCt. papE8r,Ka v« ~wAapµtv1<:w o, ..
                                                                             Ok

             Klarissa Blatnik                                                                                                                                                            V

             ..// In terms of a contract. Pressing for a October cargo                                                             11/7/2019
